DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 3/25/2019 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 3/25/2019 have all been considered and made of record ( note the attached copy of form PTO – 1449).
Allowable Subject Matter
3.    Claims 1-15 are allowed.
4.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims  1,which include, an optical imaging system having a lens assembly having a first optical axis direction and  a first reflective  and a second reflective surface and a beam splitter and  the lens assembly comprises a front surface and a rear surface and  the front surface is close to an image source and  the rear surface has a reflective surface; and image light from the image 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest reference Ouchi et al (2003/0164901 A1) discloses projection type image display apparatus (figure 1) beam splitter (4) (paragraph 0026) and (figure 6) first reflective surface 61a and second reflective surface 61b and lenses 7 and 8 (paragraph 0062). The reference fail to discloses the first reflective surface is disposed opposite to the lens assembly, and is configured to reflect the image light exiting from the lens assembly and  the beam splitter is disposed opposite to the first reflective surface, and is configured to transmit and reflect the image light incident thereon from the first reflective surface at a predetermined transmission-reflection split ratio and the second reflective surface has a second optical axis direction, is disposed opposite to the beam splitter and located on the same side as the first reflective surface, and is configured to reflect the image light .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/31/2020